Exhibit 10.3

 

SATISFACTION OF NOTE

 

This SATISFACTION OF NOTE (this “Satisfaction”) is made effective as of July 7th
, 2017 (the “Execution Date”) by and among Avant Diagnostics, Inc., a Nevada
corporation (the “Company”) and Black Mountain Equity Partners, LLC (the
“Investor”).

 

RECITALS

 

WHEREAS, the Company and the Investor entered into certain Convertible
Promissory Note dated November 11, 2016 (the “Existing Note”), in the aggregate
principal amount of $25,000 and having an initial maturity date of May 11, 2017;

 

WHEREAS, the Company acknowledges that the Existing Note is currently in default
(collectively, the “Default”);

 

WHEREAS, as a result of the Default, the Company is issuing 62,500 common shares
of the Company to Investor in satisfaction of any outstanding accrued and unpaid
interest, and penalties, and any other contract obligations in the Existing Note
triggered by the Default;

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Satisfaction, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

 

ARTICLE I

THE SATISFACTION

 

1.1  Payment. The Company shall pay $25,000 in cash to Investor (the “Cash
Payment”) on or before August 1, 2017.

 

1.2  Satisfaction Shares. Subject to the terms hereof, Investor hereby
irrevocably waives the penalties, interest, defaults and breaches that have
resulted from the Default on or prior to the Execution Date. As consideration
for this waiver, the Company shall issue to the Investor 62,500 shares of the
Company common stock (the “Satisfaction Shares”).

 

1.3  No Default. As of the Execution Date, Investor agrees that the Existing
Note is not in default.

 

1.4  Satisfaction and Release. Upon the receipt of the Cash Payment and the
Satisfaction Shares, Investor and its subsidiaries and affiliates, as well as
the officers, directors, shareholders, partners, associates, employees and
affiliates of Investor and its subsidiaries and affiliates, hereby

 

a)  acknowledge the satisfaction of the Existing Note and its obligations; and

 

b)  release the Company and its subsidiaries and affiliates, as well as the
officers, directors, shareholders, partners, associates, employees and
affiliates thereof for any amounts that might otherwise be due, owe or claimed
related to the Existing Note, including but not limited to fees for professional
services rendered, expenses, and other charges, fees and penalties,.

 





 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.1  Investor Representations and Warranties. The Investor hereby represents and
warrants to the Company as follows on the Execution Date:

 

(a)  Organization; Authority. The Investor, if not a natural person, is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization. The Investor has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Satisfaction and otherwise to carry out its obligations hereunder. This
Satisfaction has been duly executed by the Investor, and when delivered by the
Investor in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Investor, enforceable against it in accordance
with its terms.

 

(b)  Ownership of the Existing Note. The Investor is the sole owner of the
Existing Note, free and clear of any and all liens, claims and encumbrances of
any kind. The Investor has not assigned any rights in the Existing Notes to any
party.

 

(c)  Investment Intent. The Investor is acquiring the Satisfaction Shares as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Satisfaction Shares or any part
thereof, except pursuant to sales that are exempt from the registration
requirements of the Securities Act and/or sales registered under the Securities
Act. The Investor does not have any agreement or understanding, directly or
indirectly, with any person or entity to distribute the Satisfaction Shares.
Notwithstanding anything in this Section 2.1(c) to the contrary, by making the
representations herein, the Investor does not agree to hold the Satisfaction
Shares for any minimum or other specific term and reserves the right to dispose
of the Satisfaction Shares at any time in accordance with or pursuant to a
registration statement or an exemption from the registration requirements under
the Securities Act.

 

(d)  Investor Status. At the time the Investor was offered the Satisfaction
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) of Regulation D under the Securities Act. The Investor is
not a broker-dealer.

 

(e)  General Solicitation. The Investor is not acquiring the Satisfaction Shares
as a result of or subsequent to any advertisement, article, notice or other
communication regarding the Satisfaction Shares published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.

 

(f)  Reliance. The Investor understands and acknowledges that (i) the
Satisfaction Shares are being offered and sold to it without registration under
the Securities Act in a transaction that is exempt from the registration
provisions of the Securities Act, and (ii) the availability of such exemption
depends in part on, and the Company will rely upon the accuracy and truthfulness
of, the foregoing representations, and the Investor hereby consents to such
reliance.

 

(g)  Brokers and Finders. The Investor has no knowledge of any person who will
be entitled to or make a claim for payment of any finder fee or other
compensation as a result of the consummation of the transactions contemplated by
this Satisfaction.

 

(h)  Experience. Investor has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Satisfaction Shares, and has so
evaluated the merits and risks of such investment. Investor is able to bear the
economic risk of an investment in the Satisfaction Shares and, at the present
time, is able to afford a complete loss of such investment.

 

(i)  Access to Information. Such Investor acknowledges that it has had the
opportunity to review this Satisfaction (including all exhibits and schedules
thereto) and has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the Satisfaction Shares; (ii) access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.

 



 2 

 

 

2.2  Company Representations and Warranties. The Company hereby makes the
following representations and warranties to each Investor on the Execution Date
and on the Closing Date:

 

(a)  Organization and Qualification. The Company is a corporation incorporated,
validly existing and in good standing under the laws of the State of Nevada,
with the requisite corporate power and authority to own and use its properties
and assets and to carry on its business as currently conducted. The Company is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction where the nature of the business it conducts makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
the Satisfaction, (ii) a material adverse effect on the results of operations,
assets, business, prospects or condition (financial or otherwise) of the
Company, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its obligations under the Satisfaction
(any of (i), (ii) or (iii), a ” Material Adverse Effect”).

 

(b)  Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Satisfaction and to issue the Satisfaction Shares. The execution, delivery
and performance of this Satisfaction and any other agreements and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by the Company’s Board of Directors, and no further consent or
authorization of the Company, its Board of Directors (including any committee
thereof) or any class of the Company’s stockholders is required. This
Satisfaction has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligations of the Company enforceable against the Company, in accordance with
their terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(c)  Issuance of the Satisfaction Shares. The Satisfaction Shares are duly
authorized and, when issued and paid for in accordance with this Satisfaction,
will be duly and validly issued, fully paid and nonassessable.

 

(d)  No Conflicts. The execution, delivery and performance of this Satisfaction
and the consummation by the Company of the transactions contemplated hereby and
thereby will not, (i) result in a violation of the articles of incorporation of
the Company, as amended (the ” Certificate of Incorporation “) or the bylaws of
the Company (the “Bylaws”) or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and rules or regulations of any self-regulatory
organizations to which either the Company or its securities are subject)
applicable to the Company or by which any property or asset of the Company is
bound or affected. The Company is not in violation of its Certificate of
Incorporation, Bylaws or other organizational documents.

 

(e)  Absence of Certain Changes. The Company has not taken any steps, and does
not currently expect to take any steps, to seek protection pursuant to any
bankruptcy or receivership law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings with respect to the Company.

 

(f)  Certain Fees. No fees or commissions will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Satisfaction.

 



 3 

 

 

ARTICLE III

OTHER COVENANTS

 

3.1  Securities Laws. The Investor acknowledges that the Satisfaction Shares
have not been registered under the Securities Act and may only be disposed of
pursuant to an available exemption from or in a transaction not subject to the
registration requirements of the Securities Act.

 

3.2  Restrictive Legend. The Investor agrees to the imprinting of the following
legend on the Satisfaction Shares:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933
AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

ARTICLE IV

MISCELLANEOUS

 

4.1  Fees and Expenses. Except as set forth in this Section 4.1, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this
Satisfaction. The Company shall pay all stamp and other taxes and duties levied
in connection with the issuance of the Satisfaction Shares.

 

4.2  Entire Agreement; Amendments. This Satisfaction, dated as of the Execution
Date, contains the entire understanding of the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

 

4.3  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
email at the email address specified in this Section prior to 6:00 p.m. (Eastern
time) on a business day, against electronic confirmation thereof, (ii) the
business day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number or email at the email address
specified in this Satisfaction later than 6:00 p.m. (Eastern time) on any date,
against electronic confirmation thereof, (iii) the business day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:

  

If to the Company:

 

 

 

 

 

 

With copies to (which shall



not constitute notice):

 

 

Avant Diagnostics, Inc.
217 Perry Parkway, Suite 8
Gaithersburg, MD 20877

 



Email:
Attn: CEO



 



Sheppard, Mullin, Richter & Hampton LLP

30 Rockefeller Plaza, 39th Floor

New York, NY 10112



Facsimile No.: (917) 438-6137



Email: scohen@sheppardmullin.com

Attn: Stephen A. Cohen



    If to the Investors: At the address of the Investor set forth on the
signature page to this Satisfaction.

 

or such other address as may be designated in writing hereafter, in the same
manner, by such person or entity.

 



 4 

 

 

4.4  Amendments; Waivers. No provision of this Satisfaction may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and by the Investor. No waiver of any default with respect to any
provision, condition or requirement of this Satisfaction shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

 

4.5  Headings. The headings herein are for convenience only, do not constitute a
part of this Satisfaction and shall not be deemed to limit or affect any of the
provisions hereof.

 

4.6  Successors and Assigns. This Satisfaction shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Investor may not assign this Satisfaction or any rights or obligations hereunder
without the prior written consent of the Company.

 

4.7  No Third-Party Beneficiaries. This Satisfaction is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person or entity.

 

4.8  Governing Law. This Satisfaction shall be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada, without
regard to the principles of conflicts of law thereof. The Company and the
Investor irrevocably consent to the jurisdiction of the United States federal
courts and state courts located in the State of Nevada in any suit or proceeding
based on or arising under this Satisfaction and irrevocably agree that all
claims in respect of such suit or proceeding may be determined in such courts.

 

4.9  Survival. The representations and warranties contained herein shall survive
until the expiration of the first anniversary following the Closing. The
agreements and covenants contained herein shall survive the Closing and the
delivery of the Satisfaction Shares until the expiration of the applicable
statute of limitations (if any) therefor.

 

4.10  Execution. This Satisfaction may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission or a scanned copy via electronic mail, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile or scanned signature page were an original thereof.

 

4.11  Severability. In case any one or more of the provisions of this
Satisfaction shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Satisfaction shall
not in any way be affected or impaired thereby and the parties will attempt to
agree upon a valid and enforceable provision which shall be a reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Satisfaction.

 

4.12  Further Assurances. The parties hereto agree that each shall execute and
deliver any and all further agreements, instruments, certificates and other
documents, and shall take any and all action, as any of the parties hereto may
reasonably deem necessary or desirable in order to carry out the intent of the
parties to this Satisfaction. then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 

4.13  Attorneys’ Fees. If either party shall commence an action or proceeding to
enforce any provisions relating to the obligations to close the transactions
contemplated by this Satisfaction prior to the Closing, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

4.14  Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Satisfaction and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Satisfaction or any amendments hereto.

 

[signature page follows]

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Satisfaction to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 



  COMPANY:         AVANT DIAGNOSTICS, INC.         By: [ex10-3_001.jpg]   Name:
    Title: CEO & President



 

[additional signature page follows]

 

[Company Signature Page to Satisfaction]

 



 6 

 

 

INVESTOR:

 

BLACK MOUNTAIN EQUITY PARTNERS LLC

 

By: /s/ Rick Randall   Name: Rick Randall   Title: CEO  

 

Email Address of Authorized Signatory: rrandall@bmepaz.com

 

Facsimile Number of Authorized Signatory: 480-385-5799

 

Address for Notice to Investor: Black Mountain Equity Partners LLC   9096 E.
Bahia Drive, suite 103   Scottsdale, AZ 85260



 

[Investor Signature Page to Satisfaction]

 

 

 

7

 

